PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/013,224
Filing Date: 20 Jun 2018
Appellant(s): Fultz et al.



__________________
Everett G. Diederiks, Jr.
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/30/21.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/10/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302).
Regarding Claim 1: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses that different forms of milk may be used to produce the fermented milk.  McCormick discloses blending milk concentrates and skim milk concentrates.  McCormick discloses that the dairy composition that is subjected to fermentation contains 0 to 5% fat [0102]; 2 to 6% protein [0103]; 3.8% to 5.0% lactose [0104].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
Huang discloses blends of ultrafiltered and condensed milk [col. 3, lines 31-50].  Huang discloses that concentrated milk can be condensed skim milk [col. 3, lines 20-25].   Huang discloses 
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, and protein, in condensed skim milk as disclosed in Huang	it would have been obvious to modify the amounts of fat and protein for organoleptic and nutritional purposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Regarding the fermentable dairy base, since the references disclose compositions containing blends of water, ultra-filtered milk, and condensed milk it would have been obvious that the blends would have been able to achieve the content of protein, lactose, and fat in the recited fermentable dairy base.  

Further regarding the amounts of fat and protein one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by McCormick overlaps the instantly claimed amounts and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 3:  McCormick discloses as discussed above in claim 2.  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 12:  McCormick discloses as discussed above in claim 1.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses separation steps to modify the [0131-034]. McCormick discloses separation techniques including ultra-filtration and reverse osmosis [0134].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302) as applied to claim 1 and in further view of BW Minifie 1989 “Chocolate, Cocoa, and Confectionary: Science and Technology 3rd edition Chapter 10 Milk and Milk Products.
Regarding Claim 2:  McCormick discloses as discussed above in claim 1.  McCormick does not disclose at least one of condensed whole milk containing about 11.3% lactose, about 7.6% protein and about 15% fat and condensed skim milk containing about.
Minifie discloses the compositions of whole and skimmed condensed milk products [Page 304]. TABLE 10.5. COMPOSITION OF CONDENSED MILKS 
[AltContent: textbox (Whole sweetened,
Skimmed (nonfat sweetened),
Unsweetened (evaporated),
%
%
%
Fat
9.3
0.6
10.5
Sugar (sucrose)
41.0
43.0
Lactose
11.4
15.0
11.8
Protein
9.3
10.2
9.5
Ash
2.0
2.2
2.0
Water
27.0
29.0
66.2)]
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and whole and skim 
Further, the amounts of lactose and protein are substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985).
Regarding the amounts of fat, in condensed whole milk as disclosed in Minifie it would have been obvious to modify the amount of fat for organoleptic and nutritional proposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), and Huang et al. (US 6,635,302) as applied to claim 3 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 4:  McCormick discloses as discussed above in claim 1.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since Havlik also discloses fermenting in the range disclosed in McCormick and since Havlik discloses this time a sufficient for producing a fermented dairy product.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 5:  McCormick discloses as discussed above in claim 4.  McCormick discloses cooling a yogurt product [0114].
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), and  Havlik (US 2016/0143304) as applied to claim 5 and in further view of Fultz et al. (US 2006/0060875).
Regarding Claim 6:  McCormick discloses as discussed above in claim 5.  McCormick does not disclose warming up the yogurt product to 43.3 °C.
Fultz discloses warming a fermented yogurt product to 30 to 45°C after cooling [0089].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of McCormick to include the step of warming as in Fultz in order to incorporate other ingredients in the fermented yogurt including sweeteners.
Regarding Claim 7:  McCormick discloses as discussed above in claim 6.  McCormick discloses separating yogurt product to produce a separated yogurt product from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0131, 134].
Regarding Claim 8:  McCormick discloses cooling separated yogurt [0166].  
Claims 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), Havlik (US 2016/0143304), and Fultz et al. (US 2006/0060875) as applied to claim 8 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 9:  McCormick discloses as discussed above in claim 8.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.

At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claim 10:  McCormick discloses as discussed above in claim 9.  McCormick discloses storing the final product at 0 to 10°C [0038].  
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 11:  McCormick discloses as discussed above in claim 10.  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore, it would have been obvious that the amount of total sugar would have been less than 6%.  McCormick discloses 8.5% to 11% protein, 0 to 8% fat [0139-0141].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 13, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448).
Regarding Claim 13: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by 
Regarding Claims 17 and 19: McCormick discloses a method of making a fermented dairy composition and that it contains water, mixtures of milk and the final product has from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses using mixtures of water, skim milk, and milk concentrates [0101].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  Therefore, it would have been obvious that the amount of total sugar would have been less than 4%.  McCormick discloses that the dairy composition that is subjected to fermentation contains 0 to 5% fat [0102]; 2 to 6% protein [0103]; 3.8% to 5.0% lactose [0104].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within the claimed range. 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the 
Regarding the fermentable dairy base, since the references disclose compositions containing blends of water, ultra-filtered milk, and condensed milk it would have been obvious that the blends would have been able to achieve the content of protein, lactose, and fat in the recited fermentable dairy base.  
Further, regarding the amount of lactose, in the fermentable dairy base it would have been obvious to modify the amounts of lactose since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
Further regarding the amounts of fat and protein one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by McCormick overlaps the instantly claimed amounts and therefore is considered to establish a prima facie case of obviousness.
Regarding Claim 20:  McCormick discloses as discussed above in claim 19.  McCormick discloses from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0139-0142].  McCormick discloses separation steps to modify the [0131-034]. McCormick discloses separation techniques including ultra-filtration and reverse osmosis [0134].
Dunker discloses a method of making a dairy composition made from a blend of dairy milk including UF milk with a lactose content of <1 to 3%, a fat content of .15-1%, and a protein content of 10-16% [0054].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify McCormick to include blends of ultrafiltered milk and condensed milk as in Dunker and Huang since McCormick discloses that blends of water, skim milk, and milk concentrates can produce final fermented products having protein, lactose and fat content within 
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the amounts of lactose, fat, and protein, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Dunker overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claims 14, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 13 above and in further view of Mimouni et al. (US 2017/0311635).
Regarding Claim 14:  McCormick discloses as discussed above in claim 13.  McCormick does disclose applying agitation or shear [0169].  McCormick does not disclose subjecting the separated yogurt product to cavitation at about 60 Hz.
Mimouni discloses cavitating yogurt at 3600 rpm (60 Hz) [0022; 0036-0038].  Mimouni discloses that cavitation increases the creaminess of the yogurt [0022; 0026].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify to method of McCormick to include the step of cavitating the fermented milk as in Mimouni in order to mix the ingredients and to increase the creaminess of the yogurt or fermented product.
Regarding Claim 16 and 21:  McCormick as modified discloses as discussed above in claim 14.  McCormick does discloses centrifuging to separate the yogurt [0134].  McCormick discloses using steviol glycosides and from 0.00% to 4.20% of lactose [0131, 134].  
Regarding the pasteurizing step, one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 17 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 18:  McCormick discloses as discussed above in claim 17.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation time.
Havlik discloses fermenting dairy blends at up to about 45°C for 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk for 8-16 hours as in Havlik since Havlik also discloses fermenting in the range disclosed in McCormick and since Havlik discloses this time a sufficient for producing a fermented dairy product.
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
NEW GROUNDS OF REJECTION
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) in view of Dunker et al (US 2004/0040448) and Huang et al. (US 6,635,302) as applied to claim 1 and in further view of BW Minifie 1989 “Chocolate, Cocoa, and Confectionary: Science and Technology 3rd edition Chapter 10 Milk and Milk Products.
Regarding Claim 3:  McCormick discloses as discussed above in claim 2.  McCormick discloses pasteurizing dairy material at 80 to 99°C [0035].
One having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by McCormick overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443), Dunker et al (US 2004/0040448), Huang et al. (US 6,635,302), and  Havlik (US 2016/0143304) as applied to claim 5 and in further view of Fultz et al. (US 2006/0060875).
Regarding Claim 7:  McCormick discloses as discussed above in claim 6.  McCormick discloses separating yogurt product to produce a separated yogurt product from 8.5% to 11.0% of milk protein, from 0.0% to 8.0% of fat, and/or from 0.00% to 4.20% of lactose [0131; 134; 0139-0142].
Regarding the amount of protein, the 8.5% to 11.0% protein of McCormick is substantially close to the about 11.5% of the instant claim, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  Titanium Metals Corp., 227 USPQ 773 (CAFC 1985),
Regarding the amounts of fat and lactose one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the ranges taught by McCormick overlaps the instantly claimed ranges and therefore are considered to establish a prima facie case of obviousness.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over McCormick et al. (US 2017/0181443) and Dunker et al (US 2004/0040448) as applied to claim 17 above and in further view of Havlik (US 2016/0143304).
Regarding Claim 18:  McCormick discloses as discussed above in claim 17.  McCormick discloses fermenting at 30 to 40°C [0114].  McCormick does not disclose a fermentation temperature of 44.4°C and a fermentation time of 5 hours.
Havlik discloses fermenting dairy blends at up to about 45°C for about 8-16 hours [0077].
At the time of the invention it would have been obvious to one of ordinary skill in the art to modify the fermentation step of McCormick to ferment the milk at about 45°C as in Havlik for 8-16 hours as in Havlik since Havlik also discloses fermenting in the range disclosed in McCormick and since Havlik discloses this time a sufficient for producing a fermented dairy product.
Regarding the temperature one having ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range of up to about 45°C taught by Havlik overlaps the instantly claimed range and therefore is considered to establish a prima facie case of obviousness.
Regarding the time it would have been obvious to modify the time for fermentation since fermentation may be ended when the desired organoleptic property is obtained and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).

(2) Response to Argument
On pages 7-8, the Appellants assert that the Examiner was “working backwards” and that although McCormick discloses the recited end product, that it would not have been obvious to modify the components that led to that product.  The Appellants assert that modifying the 
The Examiner disagrees.  The McCormick reference disclosed using mixtures of different forms of milk to arrive at the fermented product.  McCormick disclosed a blend of water, milk concentrates and skim milk concentrates [0100; 0101].  The Examiner maintains that Dunker disclosed ultra-filtered milk and Huang disclosed specifically combining ultra-filtered milk and condensed milk.  The Examiner maintains that since McCormick disclosed using different kinds of milk including concentrates and condensed milk, that it would have been obvious to look to Dunker and Huang for specific formulations of ultra-filtered milk and condensed milk.
On page 8, the Appellants assert that the amount of lactose present in the fermentable base of McCormick (3.8% to 5%) does not meet the fermentable dairy base amount of about 1.6% as instantly claimed.
The Examiner acknowledges that the amount of lactose in the fermentable base of McCormick is higher than the claimed amount.   However, the Examiner maintains that the amount is a modifiable parameter that was in fact modified by the components of Dunker and Huang.  The components of Dunker and Huang are representative of the components of the fermentable dairy base.  The Examiner also notes that there must have been a very small amount of condensed whole milk or condensed skim milk used, since the amounts of lactose are so high in the condensed milk limitations and the resulting fermentable dairy base produced from the mixture of water, ultrafiltered milk, and condensed whole or skim milk contains only about 1.6% lactose.  Further, the Examiner notes that Appellants have not asserted any unexpected results achieved using the intermediate fermentable base formulation to produce the final product.

The Examiner disagrees and notes that Dunker discloses ultrafiltered milk having a protein content of 10 to 16% (9.5% to 16%) [0026] which is overlapping with the 11% to 15% recited in the claim.  The Examiner does note that other filtration processes are used in Dunker but that the use of other filtration processes does not change the fact that the milk of Dunker has been subjected to ultrafiltration.  The Examiner also maintains that it would have been obvious that the amounts in Dunker were in percentage format since the surrounding tables disclosed percentages.  Taken in context it is clear that the tables relied upon in Dunker were representative of percentages especially where the fat amounts when compared with cream, whole milk and skim milk contained ranges that one of ordinary skill in the art would attribute to percentage amounts for cream, whole milk and skim milk.  
On page 9, the Appellants assert that Huang, although disclosing ultrafiltration, adds soluble sugars and only uses the blends of ultrafiltered milk and condensed milk as a starting material for “blending with soluble sugar”. 
	The Examiner notes that McCormick does allow for the inclusion of sugar in its mixture [McCormick 0101].  Further, the claims do not exclude the presence of added sugars.  Further it is known that lactose is not as sweet as sucrose and can cause stomach discomfort and therefore adding sugar would have been favorable in order to provide a sweeter fermented product.
On page 10, the Appellants assert that claim 3 was not properly addressed since it was dependent upon claim 2 and was not included under the heading of claim 2.

On pages 10-11, regarding claim 2, the Appellants assert that there is no disclosure of the claimed amounts of the components of whole condensed milk and skimmed condensed milk.  The Appellants assert that there is no reason for modifying the fat amounts in the disclosure.
The Examiner acknowledges that Minifie, while disclosing whole condensed milk and skimmed condensed milk, did not disclose the recited limitations for the whole condensed milk and skimmed condensed milk.  The Examiner maintains that like ice cream, there are regulations for what can be called condensed milk.  The Examiner maintains that regarding the ultrafiltered milk, Dunker disclosed those limitations.  Regarding the whole condensed milk, Minifie modified and provided limitations for the whole condensed milk.  Regarding the skimmed condensed milk, Huang provided the limitations for the skimmed condensed milk
The Examiner maintains that the amounts of lactose and protein recited in Minifie were substantially close to that of the instant claims, one of ordinary skill would have expected compositions that are in such close proportions to those in prior art to be prima facie obvious and to have same properties.  
The Examiner also maintains that the amount of fat, in condensed whole milk as disclosed in Minifie it would have been obvious to modify the amount of fat for organoleptic and nutritional purposes since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.
On page 12, regarding claims 4 and 5, the Appellants assert that the products of McCormick and Havlik are not the same and that the time limitation cannot be applied.

On pages 12-13, regarding claim 7, the Appellants assert that McCormick paragraphs 131 and 134 do not meet the claim limitations regarding the separation step.
The Examiner disagrees because McCormick explicitly discloses subjecting fermented milk to further separation by centrifugation [131 and 134].  However, regarding the amount of protein, the rejection lacked the citation. The Examiner agrees and has modified the rejection to contain the correct citation.  The rejection has been discussed in the above “New Grounds of Rejection”.  It is noted that the separated milk product of McCormick contains overlapping or substantially close amounts of lactose, fat and protein. 
On page 13, regarding claim 11, the Appellants assert that while McCormick relates to a low sugar product that there is no disclosure that it contains less than 6% total sugar.
The Examiner agrees that McCormick did disclose that sugar can be added.  However, McCormick was drawn to a low sugar product and utilized steviol glycosides and oligofructose (prebiotic dietary fiber) as the primary sweeteners. Further, examples in McCormick relied on the presence of oligofructose and steviol glycosides and did not show the presence of additional sucrose or fructose outside of fruit juice and possibly oligofructose.  This fruit juice was present at the most at 9% in an intermediate slurry.  The slurry was blended into the yogurt at 8% [0186-0188].  It was clear given the small amount of slurry blended with the yogurt/fermented product, and that the lactose content in the strained product was 0 to 4%, that the amount of total sugar would have been less than 6%.

The Examiner disagrees.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 The McCormick reference disclosed using mixtures of different forms of milk to arrive at the fermented product.  McCormick disclosed a blend of water and milk concentrates (under which ultrafiltered milk falls) [0100; 0101].  The Examiner maintains that Dunker disclosed ultra-filtered milk.  The Examiner maintains the rejection since McCormick disclosed using different kinds of milk including concentrates and that therefore it would have been obvious to look to Dunker for ultra-filtered milk.
The Examiner agrees that McCormick did disclosed that sugar can be added.  However, McCormick was drawn to a low sugar product and utilizes steviol glycosides and oligofructose (prebiotic dietary fiber) as the primary sweeteners. Further, examples in McCormick rely on the presence of oligofructose and steviol glycosides and did not show the presence of additional sucrose or fructose outside of fruit juice and possibly oligofructose.  This fruit juice was present at the most at 9% in an intermediate slurry.  The slurry was blended into the yogurt at 8% [0186-0188].  It is 
On page 15, the Appellants assert that Dunker does not disclose units and that Dunker discloses diafiltration as opposed to ultrafiltration.
As discussed above in response the Appellants assertions against the rejection of claim 1, the Examiner disagrees and notes that Dunker disclosed ultrafiltered milk having a protein content of 10 to 16% (9.5% to 16%) [0026] which is overlapping with the 11% to 15% recited in the claim.  The Examiner does note that other filtration processes were used in Dunker but that the use of other filtration processes does not change the fact that the milk of Dunker had been subjected to ultrafiltration.  The Examiner also maintains that it would have been obvious that the amounts in Dunker were in percentage format since the surrounding tables disclosed percentages.  Taken in context it is clear that the tables relied upon in Dunker were representative of percentages especially where the fat amounts when compared with cream, whole milk and skim milk contained ranges that one of ordinary skill in the art would attribute to percentage amounts for cream, whole milk and skim milk.  
On pages 16-17, regarding claim 17, Appellants assert that the Examiner used hindsight reasoning in arriving at claim 17. The Appellants incorporated the arguments for claim 13 here in claim 17. 
The Examiner disagrees.  In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
The McCormick reference disclosed using mixtures of different forms of milk to arrive at the fermented product.  McCormick disclosed a blend of water, milk concentrates and skim milk concentrates [0100; 0101].  The Examiner maintains that Dunker disclosed ultra-filtered.  The Examiner maintains that since McCormick disclosed using different kinds of milk including concentrates (under which ultrafiltered milk falls) that it would have been obvious to look to Dunker for specific ultrafiltered milk formulations and to utilize them to modify the method of McCormick to arrive at the claimed invention.
On page 17, the Appellants assert that Dunker does not disclose units and that Dunker discloses diafiltration as opposed to ultrafiltration.
As discussed above in response the Appellants assertions against the rejections of claims 1 and 13, the Examiner disagrees and notes that Dunker discloses ultrafiltered milk having a protein content of 10 to 16% (9.5% to 16%) [0026] which is overlapping with the 11% to 15% recited in the claim.  The Examiner did note that other filtration processes are used in Dunker but that the use of other filtration processes did not change the fact that the milk of Dunker has been subjected to ultrafiltration.  The Examiner also maintains that it would have been obvious that the amounts in Dunker were in percentage format since the surrounding tables disclosed percentages.  Taken in context it is clear that the tables relied upon in Dunker were representative of percentages especially where the fat amounts when compared with cream, whole milk and skim milk contained ranges that one of ordinary skill in the art would attribute to percentage amounts for cream, whole milk and skim milk.  

On page 18, regarding claim 19, the Appellants assert that the amount of lactose does not meet the claim limitations.
The Examiner maintains that the amount of lactose in the fermentable base was modifiable especially where the ultrafiltered milk of Dunker was mixed with water and other milk of McCormick. 
On page 19, regarding claim 20, the Appellants assert that the claimed levels of lactose and protein are not present in McCormick.
The Examiner disagrees and notes that McCormick disclosed ultrafiltration as a separation technique and further disclosed a strained fermented milk with amounts of lactose, protein, and fat that overlap with the recited claim. 
On page 19, the Appellants assert that claim 18 was not properly addressed since the rejection did not indicate the proper reference relied upon for the obviousness of the ranges.
The Examiner agrees.  Claim 18 now has the paragraph that cites the temperature and time and addresses the modification of temperature and time as discussed in the above “New Grounds of Rejection”.  
Further, the Examiner maintains that both McCormick and Havlik produced fermented milk products and specifically yogurt [McCormick 0131-0134, 0189; Havlik abstract].  The Examiner maintains that it would have been obvious to modify the time for fermentation to end when the desired organoleptic properties were obtained.
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/Felicia C Turner/            Primary Examiner, Art Unit 1793                                                                                                                                                                                            
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/CHRISTOPHER A FIORILLA/
Chris Fiorilla            Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                            
Conferees:


/CHRISTOPHER A FIORILLA/
Chris Fiorilla            Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                     
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.